Clarkson, J.
At tbe close of plaintiffs’ evidence tbe defendants made a motion in tbe court below for judgment of nonsuit. C. S., 567. Tbe *288court below sustained tbe motion and in tbis we think there was error. "We think the evidence and the reasonable inference to be drawn therefrom sustained the allegations of the complaint and were sufficient to be submitted to a jury. "We do not set forth the evidence as the matter is to be heard again. The facts in like cases, and the law arising thereon, have been fully set out in the following cases: Lumber Co. v. Power Co., 206 N. C., 515; Dunlap v. Power Co., 212 N. C., 814; Bruton v. Light Co., ante, 1. In the Bruton case, supra, the facts were not sufficient to be submitted to a jury and a nonsuit was sustained. In the present action the evidence is sufficient to be submitted to a jury.
The judgment of the court below is
Reversed.